
	
		I
		112th CONGRESS
		1st Session
		H. R. 2406
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Mr. McNerney
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Administrator of General Services to
		  convey a parcel of real property in Tracy, California, to the City of
		  Tracy.
	
	
		1.Conveyance of Parcel, Tracy,
			 California
			(a)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of General
			 Services.
				(2)CityThe
			 term City means the city of Tracy, California.
				(3)Parcel
					(A)In
			 generalThe term Parcel means the approximately 150
			 acres conveyed to the City for educational or recreational purposes pursuant to
			 section 140 of division C of Public Law 105–277 (112 Stat. 2681–599; 113 Stat.
			 104; 118 Stat. 335).
					(B)ExclusionsThe
			 term Parcel does not include the approximately 50 acres conveyed
			 to the City for economic development, in which the United States retains no
			 reversionary interest, pursuant to section 140 of division C of Public Law
			 105–277 (112 Stat. 2681–599; 113 Stat. 104; 118 Stat. 335).
					(b)Conveyance
				(1)In
			 generalNotwithstanding subsections (c) through (f) of section
			 140 of division C of Public Law 105–277 (112 Stat. 2681–599; 113 Stat. 104; 118
			 Stat. 335) and subject to subsection (c), the Administrator may offer to enter
			 into a binding agreement with the City, as soon as practicable, but not later
			 than 180 days after the date of enactment of this Act, under which the
			 Administrator may convey to the City, through a deed of release or other
			 appropriate instrument, any reversionary interest retained by the United States
			 in the Parcel, and all other terms, conditions, reservations, and restrictions
			 imposed, in connection with the conveyance of the Parcel.
				(2)SurveyFor
			 purposes of paragraph (1), the exact acreage and legal description of the
			 Parcel shall be determined by a survey that is satisfactory to the
			 Administrator.
				(c)Consideration
				(1)In
			 generalAs consideration for the conveyance under subsection (b),
			 the City shall pay to the Administrator an amount not less than the appraised
			 fair market value of the Parcel, as determined by the Administrator pursuant to
			 an appraisal conducted by a licensed, independent appraiser, based on the
			 highest and best use of the Parcel, as determined by the Administrator.
				(2)TreatmentThe
			 determination of the Administrator under paragraph (1) regarding the fair
			 market value of the Parcel shall be final.
				(d)Cost of
			 conveyanceThe City shall be responsible for reimbursing the
			 Administrator for the costs associated with implementing this section,
			 including the costs of each applicable appraisal and survey.
			(e)Proceeds
				(1)DepositThe
			 net proceeds from the conveyance under this section shall be deposited in the
			 Federal Buildings Fund established by section 592(a) of title 40, United States
			 Code.
				(2)ExpenditureThe
			 amounts deposited in the Federal Buildings Fund under paragraph (1) shall be
			 available to the Administrator, in amounts specified in appropriations Acts,
			 for expenditure for any lawful purpose consistent with the authority of the
			 Administrator.
				(f)Additional terms
			 and conditionsThe Administrator may establish such additional
			 terms and conditions in connection with the conveyance under subsection (b) as
			 the Administrator considers to be appropriate to protect the interests of the
			 United States.
			(g)No effect on
			 compliance with environmental lawsNothing in this Act or any
			 amendment made by this Act affects or limits the application of or obligation
			 to comply with any environmental law, including section 120(h) of the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
			
